DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. 	Claims 1-20 are pending. 
Claims 1, 2, 11, 12, 16 17 have been amended. 

Response to Arguments
3.	Applicant’s arguments with respect to amended features in claims 1, 11, 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US 2014/0288990 hereinafter referred to as Moore), in view of Lim et al. (US 2014/0337751 hereinafter referred to as Lim). 

Regarding claim 1, 
Moore teaches:
“A method for communicating in a digital conversation within a chat window on a computing device, the method comprising” {Moore [0084] [0119], A meeting organizer and recipients are communicating via electronic message (digital conversation). A local machine (computing device) and a server (computing device) for facilitating the electronic message).  
“displaying, within the chat window and as message within the digital conversation, an interactive contextual emoji representing a first status associated with a user” (Moore [0085] [0084] [0162], displaying calendar availability tentative time period (first status) on a graphical representation (contextual emoji) associated with meeting organizer (a user). The graphical representation displays calendar related information in the form of images, or combination of html, text and images. The graphical representation is clickable (interactive), and the user can interact with the graphical representation).
Examiner note: Moore teaches a digital conversation. However, Moore is silent about the “chat window” as claimed. 
“ receiving a request for additional information associated with the first status by detecting an interaction with the interactive contextual emoji” (Moore [0168], a recipient can click (interaction) on the graphical representation in order propose (request) alternative time period (additional information) that is  different from previously selected tentative time period by the organizer). 
Moore does not explicitly teach:
“chat window”
“displaying, in response to the receiving of the request, the additional information in the chat window and adjacent the interactive contextual emoii; and “
“updating, in response to a change of the first status associated with the user to an updated status, the interactive contextual emoji to yield an updated interactive contextual emoji that represents the updated status associated with the user”
Lim teaches:
“chat window” (Lim Fig. 3, [0054] [0045], SMS window showing SMS participants’ conversation. Detecting user-accessed content from the conversation. User-accessed content can be detected from SMS, email, IM etc.).
“displaying, in response to the receiving of the request, the additional information in the chat window and adjacent the interactive contextual emoii; and”(Lim [0062], displaying graphical free-busy information generated based on calendar activity information from SMS conversation. Furthermore, the graphical free-busy information also display other calendar information when the user interacting with the graphical-busy information). 
“updating, in response to a change of the first status associated with the user to an updated status, the interactive contextual emoji to yield an updated interactive contextual emoji that represents the updated status associated with the user” (Lim [0062] [0063], the user can propose another day and time to replace the scheduled day and time using the displayed free-busy calendar. Therefore, there will be updated schedule on the graphical free-busy information.  The user also creates schedule new appointment by interacting with the free-busy information displayed on SMS conversation window). 
Because Moore and Lim teach scheduling a meeting or appointment between users, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Moore to include scheduling an appointment based on SMS or IM conversations, and modifying the appointments as disclosed by Lim, such inclusion is useful to automatically create a calendar items based on detected calendar activity from users conversation because such feature also avoids launching separate calendar application by the user (Lim [0006][0003]). 

Regarding claim 11,
Moore teaches:
“A non-transitory computer-readable medium having computer readable instructions that, when executed by a processor, cause the processor to” (Moore [0199], a non-transitory medium encoded with one or more programs to be executed by one or more processors).
, within a chat window and as message within a digital conversation, an interactive contextual emoji representing a first status associated with a user” (Moore [0085] [0084] [0162], displaying calendar availability tentative time period (first status) on a graphical representation (contextual emoji) associated with meeting organizer (a user). The graphical representation displays calendar related information in the form of images, or combination of html, text and images. The graphical representation is clickable (interactive), and the user can interact with the graphical representation).
Examiner note: Moore teaches a digital conversation. However, Moore is silent about the “chat window” as claimed. 
“ receive a request for additional information associated with the first status by detecting an interaction with the interactive contextual emoji;” (Moore [0168], a recipient can click (interaction) on the graphical representation in order propose (request) alternative time period (additional information) that is  different from previously selected tentative time period by the organizer). 
Moore does not explicitly teach:
“chat window”
 377365073.1Application No. 16/895,294Docket No. 659778 (1000075-US.02) Response to Non-Final Office Action “display, in response to receiving the request the additional information in the chat window and adjacent the interactive contextual emoji; and”
“update, in response to a change of the first status associated with the user to an updated status, the interactive contextual emoji to yield an updated interactive contextual emoji that represents the updated status associated with the user.”
Lim teaches:
Lim Fig. 3, [0054] [0045], SMS window showing SMS participants’ conversation. Detecting user-accessed content from the conversation. User-accessed content can be detected from SMS, email, IM etc.)
“displaying, in response to the receiving of the request, the additional information in the chat window and adjacent the interactive contextual emoii; and “(Lim [0062], displaying graphical free-busy information generated based on calendar activity information from SMS conversation. Furthermore, the graphical free-busy information also display other calendar information when the user interacting with the graphical-busy information). 
“updating, in response to a change of the first status associated with the user to an updated status, the interactive contextual emoji to yield an updated interactive contextual emoji that represents the updated status associated with the user” (Lim [0062] [0063], the user can propose another day and time to replace the scheduled day and time using the displayed free-busy calendar. Therefore, there will be updated schedule on the graphical free-busy information.  The user also creates schedule new appointment by interacting with the free-busy information displayed on SMS conversation window).
Because Moore and Lim teach scheduling a meeting or appointment between users, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Moore to include scheduling an appointment based on SMS or IM conversations, and modifying the appointments as disclosed by Lim, such inclusion is useful to automatically create a calendar items based on detected calendar activity from users conversation because such feature also avoids launching separate calendar application by the user (Lim [0006][0003]). 


Moore teaches:
“A digital conversation computing device comprising: a processor; and a memory including instructions that when executed by the processor, cause the processor to:” (Moore [0019] [0134], one or more computing devices (a digital computing device) for facilitating electronic message services. The computer devices include a processor to execute instructions stored in a storage device). 
“display, within a chat window and as message within the digital conversation, an interactive contextual emoji representing a first status associated with a user” (Moore [0085] [0084] [0162], displaying calendar availability tentative time period (first status) on a graphical representation (contextual emoji) associated with meeting organizer (a user). The graphical representation displays calendar related information in the form of images, or combination of html, text and images. The graphical representation is clickable (interactive), and the user can interact with the graphical representation).
Examiner note: Moore teaches a digital conversation. However, Moore is silent about the “chat window” as claimed. 
“477365073.1Application No. 16/895,294Docket No. 659778 (1000075-US.02)Response to Non-Final Office Action “receive a request for additional information associated with the first status by detecting an interaction with the interactive contextual emoji,” (Moore [0168], a recipient can click (interaction) on the graphical representation in order propose (request) alternative time period (additional information) that is  different from previously selected tentative time period by the organizer). 
Moore does not explicitly teach:
“chat window”

“update, in response to a change of the first status associated with the user to an updated status, the interactive contextual emoji to yield an updated interactive contextual emoji that represents the updated status associated with the user.”
Lim teaches:
“chat window” Lim Fig. 3, [0054][0045], SMS window showing SMS participants’ conversation. Detecting user-accessed content from the conversation. User-accessed content can be detected from SMS, email, IM etc.)
“display, in response to receiving the request, update the interactive contextual emoji to yield an updated interactive contextual emoji, the updated interactive contextual emoji including the additional information in the chat window and adjacent the interactive contextual emoii; and” (Lim [0062], displaying graphical free-busy information  generated based on calendar activity information from SMS conversation. Furthermore, the graphical free-busy information also display other calendar information when the user interacting with the graphical-busy information). 
“update, in response to a change of the first status associated with the user to an updated status, the interactive contextual emoji to yield an updated interactive contextual emoji that represents the updated status associated with the user” (Lim [0062] [0063], the user can propose another day and time to replace the scheduled day and time using the displayed free-busy calendar. Therefore, there will be updated schedule on the graphical free-busy information.  The user also creates schedule new appointment by interacting with the free-busy information displayed on SMS conversation window).
Because Moore and Lim teach scheduling a meeting or appointment between users, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Moore to include scheduling an appointment based on SMS or IM conversations, and modifying the appointments as disclosed by Lim, such inclusion is useful to automatically create a calendar items based on detected calendar activity from users conversation because such feature also avoids launching separate calendar application by the user (Lim [0006][0003]). 

Regarding claims 2, 12 and 17, the combination of Moore and Lim teaches all the limitation of claims 1, 11 and 16.
Moore teaches:
“ further comprising: requesting the first status from a status application and ” (Moore [0084][0138], the meeting organizer selecting  (requesting) the tentative time period (first status) from his electronic calendar (status application) availability that is stored remotely. The electronic calendar is an application).  
 “receiving an updated status from the status application(Moore [0084] [0085], Obtaining from remotely stored calendar (status application) an updated availability (updated status) that reflects changes to the previously selected tentative time period (fist status). Updated calendar availability will be displayed (receiving the updated status)).

Regarding claims 3, 13, 18 Moore teaches all the limitation of claims 2, 12, and 17

“wherein the updated status is based on a schedule” (Moore [0084] [0159], updating (updated status) meeting organizer’s tentative time period of scheduled meeting (based on schedule) based on his availability. Updating previously scheduled tentative time periods of the meeting based schedule conflicts for the selected tentative time periods of the organizer).

Regarding claims 4, 14 and 19, the combination of Moore and Lim teaches all the limitation of claims 2, 12, and 17
Moore teaches:
“wherein the receiving of the updated status is according to a schedule determined by the status application” (Moore [0159][0138], Updating (updated status) previously scheduled tentative time periods based schedule conflict obtained from the calendar availability of the organizer.  The calendar is an electronic application).

Regarding claims 5, 15 and 20, the combination of Moore and Lim teaches all the limitation of claims 2, 12 and 17
Moore teaches: 
“wherein, the receiving of the updated status includes:19Docket No. 659778 (1000075-US.02) querying the status application for changes in the first status, and receiving the updated status in response to the querying” (Moore [0196] [0085], The calendar system receive a request (querying the status application) to make a change (updated status) to previously selected tentative time period (first status). Updated calendar availability will be displayed (receiving the updated status)).

Regarding claim 6, the combination of Moore and Lim teaches all the limitation of claim 5.
Moore teaches: 
“wherein the querying is performed at least according to a schedule received with the first status” (Moore [0196] [0159], receiving a request to make a change to previously selected tentative time period (first status) for the meeting. The previously selected tentative time periods are meeting schedules).

Regarding claim 7, the combination of Moore and Lim teaches all the limitation of claim 5.
Moore teaches:
“wherein the querying is performed periodically” (Moore [0171], the calendar regularly (periodically) updated when the organizer or the recipient wants to make a change (querying) the tentative time periods). 

Regarding claim 8, the combination of Moore and Lim teaches all the limitation of claim 5.
Moore teaches: 
“further comprising: displaying an option to contact a status application; detecting user selection of the option; and launching an instance of the status application” (Moore [0084] the calendar has a time grid to be clicked, dragged, or touched (option to contact a status application) in order to select particular time (launching instance) from the displayed calendar).

Regarding claim 9, the combination of Moore and Lim teaches all the limitation of claim 8.
Moore teaches:
“wherein the status application supports scheduling a meeting between at least the user and another user” (Moore [0084], meeting organizer (the user) using the calendar to schedule a meeting with one or more receptionist (another user)).

Regarding claim 10, the combination of Moore and Lim   teaches all the limitation of claim 1.
Moore teaches:
“wherein the digital conversation includes at least three digital conversation participants” (Moore [0084] [0166], a meeting organizer proposing a meeting via electronic message (digital conversation) to one or more recipients. The electronic message will be sent to three receipts (three digital conversation participants)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFU N MEKONEN whose telephone number is (571)270-0587.  The examiner can normally be reached on Monday - Friday, 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/T.N.M/            Examiner, Art Unit 2454/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454